Judgment, Supreme Court, New York County (Joan Carey, J.), rendered December 15, 1992, which convicted defendant, upon his plea of guilty, of robbery in the first degree and sentenced him to a term of 3 to 9 years, unanimously affirmed.
*565Contrary to defendant’s claim, review of the record does not reveal that he was denied his right to effective assistance of counsel (People v Baldi, 54 NY2d 137). Nor is there merit to defendant’s contention that his sentence was improperly enhanced because he rejected an initial plea offer and proceeded to trial (People v Pena, 50 NY2d 400, 411-412, cert denied 449 US 1087). Concur—Sullivan, J. P., Wallach, Kupferman and Ross, JJ.